DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/21 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “(a) by two component injection molding” is indefinite for several reasons.  First it is unclear what the “two component” limitation refers too.  For example it is unclear if it refers to two separate components (such as parts of the 
Regarding claims 7-9, the term “permanent fluid flow” is indefinite since, as best understood by the Examiner, the fluid flow is not permanent, and can be turned on or off as specified in claim 1.  Clarification is required.  
Regarding claim 14, the claim as a whole is rejected for the same reasons as explained above in regards to claim 1, namely the use of the term “two component injection molding” (see above).  Clarification is required.  
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Heusser et al (US 2008/0123465 A1) in view of Bublewitz et al (US 6352177 B1) in view of Utas et al (US 2013/0153446 A1).
Regarding the above claims, Heusser et al discloses a unit dose package for a dental composition (see Figs. 1-2 and 11-12), comprising:(a) a rigid support member (24) having a proximal end (opposite to distal end) and a distal end (end closest to 37), the rigid support member supporting one or more storage compartments (formed by 5/5’) for the dental composition and providing fluid flow communication between the one or more storage compartments and one or more discharge orifices (e.g. fluid pathway to where fluid is dispensed to discharge conduit), wherein the one or more storage compartments each have a volume of 10 microliters to 1000 microliters [0066], and a discharge conduit (23/26) having a longitudinal axis extending from a proximal end to a distal end (See Figs 11-12) and being directly attached to the distal end of the rigid support member, and wherein the one or more storage compartments are provided by flexible films made of plastic (12 and material of 5/5’, see [0051]), wherein the flexible films of the one or more storage compartments are attached directly to an outer shell (1/2) of the rigid support member (see abstract, [0051]-[0052], [0059]-[0063]).  Heusser additionally discloses wherein the discharge conduit is received in a rotation symmetrical recess of the rigid support member, wherein one or more discharge orifices are provided (e.g. recess at 36/37, where a discharge orifice is provided by puncturing 
Bublewitz et al, however, teaches a dental composition dispensing device (see Figs. 1-7), comprising a rigid support member (12) and a discharge conduit (62/48/50/60/77) having a longitudinal axis extending from a proximal to a distal end, the conduit being rotatably attached directly into the distal end of the rigid support member for rotation around the longitudinal axis (e.g. at least in part, portion 62 of discharge conduit rotatably attached directly to and around the longitudinal axis of, and portion 48/50/60 directly into the distal end of support member, see citations below); wherein the discharge conduit is rotatably attached (portion 62 is threaded to) within (portion 48/50/60 is located within) the distal end of the rigid support member (see Figs. 
Utas et al, additionally teaches a package formed of film material for holding and dispensing a medical fluid, comprising composite material films including combinations of polypropylene, polyethylene, PET and aluminum (see [0018], [0064], [0089]-[0090]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Heusser/Bublewitz, as combined above, to include Utas’ use of composite material films, as such modification would improve the durability of the film, prevent gas influx and improve the shelf life of the product.  
Regarding the limitation of “two component injection molding” (in claim 1), the Examiner notes that such limitation is a product by process limitation; that is the device is formed by two component injection molding (as best understood by the Examiner).  As specified in MPEP 2113, product by product limitations are not limited by the particular step of forming, but only by the structure imparted by the function.  In the instant case the device of Heusser/Bublewitz/Utas, as combined above, discloses all the structural limitations of the claim, and as such is structurally identical to the claimed invention.  Accordingly, since the discharge conduit is rotatably attached within the distal end of the rigid support member in the modified device above (as explained above), all limitations of the claims are met.  
Regarding claim 3, Heusser/Bublewitz/Utas, as combined above, teaches wherein the flexible films made of composite material films are attached directly to an outer shell of the rigid support member (see citations above, Heusser).  Regarding the term “by a plastic welding process”, it is noted that that such limitation is a product by process limitation; that is the film is attached by plastic welding.  As specified in MPEP 2113, product by product limitations are not limited by the particular step of forming, but only by the structure imparted by the function.  In the instant case the device of Heusser/Bublewitz/Utas, as combined above, discloses all the structural limitations of the claim, and as such is structurally identical to the claimed invention.  
Regarding claim 5, in the modified device of Heusser/Bublewitz/Utas, as combined above, the discharge conduit is received in a recess portion of the rigid support member (e.g. at 36/37, Heusser), wherein the recess portion is a cylindrical recess portion (see Figs.) having one or more discharge orifices at a cylindrical side wall of the recess portion (e.g. films 35/35’ form a sidewall of the cylindrical recess portion, and have discharge orifices when punctured).  
Regarding claim 2, Heusser/Bublewitz/Utas, as combined above, teaches wherein the composite films can be laminate composites including variable materials including polypropylene, polyethylene, PET and aluminum, but does not explicitly teach that the film is selected from PE/aluminum/PET or PP/aluminum/PET as required.  However, it is noted that such modification would merely involve the selection of a known material based on its suitability of its intended use, and the choosing from a finite number of identified predictable solutions with a reasonable expectation of success.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Heusser at al in view of Bublewitz et al in view of Utas et al, as combined above, further in view of Feine (US 2010/0261135 A1).
Regarding claim 11, Heusser/Bublewitz/Utas, as combined above, does not teach wherein the support member further comprises one or more orifices at the proximal end, which provide fluid communication with the one or more storage compartments during filling of the system, wherein the one or more orifices are sealed by a cap as required. 
Feine, however, teaches a dental material dispensing package (10) having an orifice (16) at the proximal end, which provides fluid communication with a storage compartment (12) during filling of the system, wherein the one or more orifices are sealed by a cap (20; [0034]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Heusser/Bublewitz/Utas, as combined above, to include Feine’s orifice and cap, as such .  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Heusser et al in view of Bublewitz et al, in view of Utas et al, as combined above, further in view of Sawhney et al (US 2002/0145007 A1).
Regarding claim 14, Heusser/Bublewitz/Utas, as combined above, teaches wherein the support member and at least a first member can be made by two component injection molding (product by process, see explanation above with regards to claim 1), and wherein the support member is formed of the composite material film, as explained above, but does not explicitly teach wherein the support member and the discharge conduit are formed of different materials as required.  
Sawhney et al, however, teaches a dispensing tip (discharge conduit) of a dental dispensing device which is formed of just polypropylene [0056].  Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to modify the device of Heusser/Bublewitz/Utas, as combined above, to include Sawhney’s teaching of using just polypropylene to form the discharge conduit (thereby making the discharge conduit a different material than the support member), as such modification would reduce production complexity and costs, and would merely involve the selection of a known material based on its suitability for its intended use, which has been held to be within the skill of the ordinary artisan.
Response to Arguments
Applicant's arguments filed 2/17/21 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection above necessitated by Applicant’s amendments. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 5301842 teaches a similar arrangement of a support member and a discharge conduit which selectively starts and stops fluid flow.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/EDWARD MORAN/Primary Examiner, Art Unit 3772